

115 HRES 1014 IH: Accepting and strongly supporting the assessment of the intelligence community with respect to Russian Federation interference in the 2016 Presidential election and calling on the President of the United States to rescind the invitation to President Vladimir Putin, and for other purposes.
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1014IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Ms. Jackson Lee (for herself, Ms. Kaptur, Ms. Bass, Mrs. Watson Coleman, Ms. Lee, Mr. Lewis of Georgia, Ms. Clark of Massachusetts, Ms. Shea-Porter, Mr. Doggett, and Mr. Kildee) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAccepting and strongly supporting the assessment of the intelligence community with respect to
			 Russian Federation interference in the 2016 Presidential election and
			 calling on the President of the United States to rescind the invitation to
			 President Vladimir Putin, and for other purposes.
	
 Whereas, on July 16, 2018, the President of the United States and the President of the Russian Federation Vladimir Putin met in Helsinki, Finland to discuss matters of mutual interest and global importance to the safety and peace of the world;
 Whereas at this meeting the President of the United States failed to confront President Putin or hold him accountable for actions undertaken by Russian military intelligence officers and others at the behest of President Putin for the express purpose of securing victory in the 2016 United States Presidential election for his preferred Presidential candidate, Donald J. Trump;
 Whereas there was compelling reason for the President of the United States to confront President Putin because the Intelligence Community Assessment (ICA) of January 2017 concluded that—
 (1)Russian efforts to influence the 2016 United States Presidential election represented the most recent expression of the Russian Government’s longstanding objective to undermine the United States-led Western Alliance and international democratic order; and
 (2)these activities demonstrated a significant escalation in directness, level of activity, and scope of effort compared to previous operations;
 Whereas the ICA also assessed that President Putin ordered an influence campaign in 2016 aimed at the United States Presidential election with the goal of—
 (1)undermining public faith in the United States democratic process; (2)denigrating Democratic Presidential candidate and implacable foe of President Putin, former Secretary of State Hillary Clinton; and
 (3)facilitating the election of President Putin’s preferred candidate, Donald J. Trump; Whereas the ICA also assessed that President Putin and the Russian Government conspired to help elect Republican Presidential candidate Donald J. Trump by means of a disinformation campaign to turn public opinion against the campaign of Democratic Presidential candidate Hillary Clinton;
 Whereas Russian interference in the election processes of democratic countries is not new but instead a continuation of the Translator Project, an ongoing information warfare effort launched by President Putin in 2014 to use social media to manipulate public opinion and voters in western democracies;
 Whereas President Putin and the Russian Government have committed truly despicable acts for many years, including the occupation of Georgia, the imprisonment and killing of journalists, the use of chemical weapons on the soil of Great Britain, and the destruction of a passenger airliner which killed 298 innocent civilians;
 Whereas prior to the July 2018 meeting in Helsinki, Finland, Americans have become increasingly concerned regarding the cozy relationship between the President of the United States and the leader of its most formidable adversary, President Putin, whose actions or conduct the President of the United States has found no reason to criticize or condemn, notwithstanding his well-documented propensity to attack, criticize, and disrespect other persons at will, from the leaders of America’s most stalwart allies to private citizens he dislikes;
 Whereas the Department of Justice has secured an indictment charging 12 Russian military intelligence officers with theft of property belonging to the Democratic National Committee, the Clinton Presidential campaign, and the Democratic Congressional Campaign Committee through means of cyber intrusion or computer hacking;
 Whereas The New York Times and other publications have reported that officials and operatives of the Trump Presidential campaign met with agents of the Russian Federation for the purpose of obtaining or benefitting from information stolen by the Russian military intelligence persons to be used to damage the Presidential campaign of Democratic candidate Hillary Clinton;
 Whereas it has been reported that at least 12 Trump campaign associates had contacts with Russians during the 2016 campaign or the ensuing transition, with at least 19 face-to-face interactions with Russians or Kremlin-linked figures and at least 51 individual communications;
 Whereas Trump campaign aides known to have had contact with Russians include the President's son-in-law and adviser, Jared Kushner, his son Donald J. Trump Jr., former National Security Adviser Michael Flynn, Attorney General Jefferson Beauregard Sessions, and Trump campaign chairman Paul Manafort;
 Whereas according to the Washington Post, the President of the United States has asked his advisers about his power to pardon aides, family members and even himself in connection with [Special Counsel Robert Mueller’s] probe;
 Whereas instead of supporting the unanimous assessment of the Intelligence Community, the President of the United States has sought to attack, discredit, and undermine the agencies and officials responsible for detecting and assessing Russian interference in the 2016 Presidential election as well as the law enforcement officials responsible for investigating and bringing to justice the conspirators who committed crimes against the United States;
 Whereas at the meeting in Helsinki, Finland, rather than embracing the conclusions of the Intelligence Community, the President of the United States sided with President Putin in heaping scorn on the ICA regarding Russian interference and called Special Counsel Robert Mueller’s investigation into Russia’s interference the greatest political witch hunt in history;
 Whereas President Putin stated that in order for him to permit the Special Counsel to question the 12 Russian military intelligence agents indicted for conspiracy to defraud the United States the United States must reciprocate by making available for interrogation by Russian authorities a former United States Ambassador to Russia and 11 other persons, an offensive suggestion that the President of the United States nonetheless characterized favorably as an incredible offer; and
 Whereas the President of the United States, in the aftermath of the humiliating debacle in Helsinki, has invited President Putin to come to the United States for another set of secret meetings at the White House: Now, therefore, be it
	
 That the House of Representatives— (1)accepts and strongly supports the assessment of the Intelligence Community that agents and entities of or allied with the Government of the Russian Federation conspired to interfere, and did interfere, with the 2016 Presidential election, acting under the direction and with the approval of President Vladimir Putin, for the purpose of facilitating the election of their preferred Presidential candidate, Donald J. Trump; and
 (2)calls upon the President of the United States to rescind the invitation to President Vladimir Putin unless and until the 12 indicted Russian military intelligence agents submit to the jurisdiction of the federal courts of the United States.
			